                                                                                                                                                                               
Exhibit 10.28



STRATUS PROPERTIES INC.

2002 STOCK INCENTIVE PLAN

SECTION 1

Purpose.  The purpose of the Stratus Properties Inc. 2002 Stock Incentive Plan
(the “Plan”) is to motivate and reward key employees, consultants and advisers
by giving them a proprietary interest in the Company’s success.

SECTION 2

Definitions.  As used in the Plan, the following terms shall have the meanings
set forth below:

“Award” shall mean any Option, Stock Appreciation Right, Limited Right,
Restricted Stock or Other Stock-Based Award.




“Award Agreement” shall mean any written or electronic notice of grant,
agreement, contract or other instrument or document evidencing any Award, which
may, but need not, be required to be executed, acknowledged or accepted by a
Participant.

 “Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean, until otherwise determined by the Board, the Corporate
Personnel Committee of the Board.

“Common Stock” shall mean shares of common stock, par value $0.01 per share, of
the Company.

“Company” shall mean Stratus Properties Inc.

“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive the benefits
due the Participant under the Plan in the event of the Participant’s death.  In
the absence of an effective designation by the Participant, Designated
Beneficiary shall mean the Participant’s estate.

“Eligible Individual” shall mean (i) any person providing services as an officer
of the Company or a Subsidiary, whether or not employed by such entity,
including any such person who is also a director of the Company, (ii) any
employee of the Company or a Subsidiary, including any director who is also an
employee of the Company or a Subsidiary, (iii) any officer or employee of an
entity with which the Company has contracted to receive executive, management or
legal services who provides services to the Company or a Subsidiary through such
arrangement, (iv) any consultant or adviser to the Company, a Subsidiary or to
an entity described in clause (iii) hereof who provides services to the Company
or a Subsidiary through such arrangement and (v) any person who has agreed in
writing to become a person described in clauses (i), (ii), (iii) or (iv) within
not more than 30 days following the date of grant of such person’s first Award
under the Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Incentive Stock Option” shall mean an option granted under Section 6 of the
Plan that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.

“Limited Right” shall mean any right granted under Section 8 of the Plan.

“Nonqualified Stock Option” shall mean an option granted under Section 6 of the
Plan that is not intended to be an Incentive Stock Option.

“Offer” shall mean any tender offer, exchange offer or series of purchases or
other acquisitions, or any combination of those transactions, as a result of
which any person, or any two or more persons acting as a group, and all
affiliates of such person or persons, shall beneficially own more than 40% of
all classes and series of the Company’s stock outstanding, taken as a whole,
that has voting rights with respect to the election of directors of the Company
(not including any series of preferred stock of the Company that has the right
to elect directors only upon the failure of the Company to pay dividends).

“Offer Price” shall mean the highest price per Share paid in any Offer that is
in effect at any time during the period beginning on the ninetieth day prior to
the date on which a Limited Right is exercised and ending on and including the
date of exercise of such Limited Right.  Any securities or property that
comprise all or a portion of the consideration paid for Shares in the Offer
shall be valued in determining the Offer Price at the higher of (i) the
valuation placed on such securities or property by the person or persons making
such Offer, or (ii) the valuation, if any, placed on such securities or property
by the Committee or the Board.

“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.

“Other Stock-Based Award” shall mean any right or award granted under Section 10
of the Plan.

“Participant” shall mean any Eligible Individual granted an Award under the
Plan.

“Person” shall mean any individual, corporation, partnership, limited liability
company,  association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

“Restricted Stock” shall mean any restricted stock granted under Section 9 of
the Plan.

“Section 162(m)” shall mean Section 162(m) of the Code and all regulations
promulgated thereunder as in effect from time to time.

“Shares” shall mean the shares of Common Stock and such other securities of the
Company or a Subsidiary as the Committee may from time to time designate.

“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.

“Subsidiary” shall mean (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.

SECTION 3

(a)

Administration.  The Plan shall be administered by the Committee.  Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards to be granted to an Eligible Individual;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, whole Shares, other whole securities, other Awards, other
property or other cash amounts payable by the Company upon the exercise of that
or other Awards, or canceled, forfeited or suspended and the method or methods
by which Awards may be settled, exercised, canceled, forfeited or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable by the Company with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (ix) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.  Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including the Company, any Subsidiary,
any Participant, any holder or beneficiary of any Award, any stockholder of the
Company and any Eligible Individual.

(b)

Delegation.  Subject to the terms of the Plan and applicable law, the Committee
may delegate to one or more officers of the Company the authority, subject to
such terms and limitations as the Committee shall determine, to grant and set
the terms of, to cancel, modify or waive rights with respect to, or to alter,
discontinue, suspend, or terminate Awards held by Eligible Individuals who are
not officers or directors of the Company for purposes of Section 16 of the
Exchange Act, or any successor section thereto, or who are otherwise not subject
to such Section.

SECTION 4

Eligibility.

Any Eligible Individual shall be eligible to be granted an Award.

SECTION 5

(a)

Shares Available for Awards.  Subject to adjustment as provided in Section 5(b):

(i)

Calculation of Number of Shares Available.

(A)

Subject to the other provisions of this Section 5(a), the number of Shares with
respect to which Awards payable in Shares may be granted under the Plan shall be
355,000.  Awards that by their terms may be settled only in cash shall not be
counted against the maximum number of Shares provided herein.

(B)

The number of Shares that may be issued pursuant to Incentive Stock Options may
not exceed 150,000 Shares.

(C)

Subject to the other provisions of this Section 5(a), the maximum number of
Shares with respect to which Awards in the form of Restricted Stock or Other
Stock-Based Awards payable in Shares for which a per share purchase price that
is less than 100% of the fair market value of the securities to which the Award
relates shall be 150,000 Shares.

(D)

To the extent any Shares covered by an Award are not issued because the Award is
forfeited or canceled or the Award is settled in cash, such Shares shall again
be available for grant pursuant to new Awards under the Plan.

(E)

In the event that Shares are issued as Restricted Stock or Other Stock-Based
Awards under the Plan and thereafter are forfeited or reacquired by the Company
pursuant to rights reserved upon issuance thereof, such Shares shall again be
available for grant pursuant to new Awards under the Plan.

(F)

If the exercise price of any Option is satisfied by tendering Shares to the
Company, only the number of Shares issued net of the Shares tendered shall be
deemed issued for purposes of determining the maximum number of Shares available
for issuance under Section 5(a)(i)(A).  However, all of the Shares issued upon
exercise shall be deemed issued for purposes of determining the maximum number
of Shares that may be issued pursuant to Incentive Stock Options.

(ii)

Shares Deliverable Under Awards.  Any Shares delivered pursuant to an Award may
consist of authorized and unissued Shares or of treasury Shares, including
Shares held by the Company or a Subsidiary and Shares acquired in the open
market or otherwise obtained by the Company or a Subsidiary.  The issuance of
Shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.

(iii)

Individual Limit.  Any provision of the Plan to the contrary notwithstanding, no
individual may receive in any year Awards under the Plan, whether payable in
cash or Shares, that relate to more than 125,000 Shares.

(iv)

Use of Shares.  Subject to the terms of the Plan and the overall limitation on
the number of Shares that may be delivered under the Plan, the Committee may use
available Shares as the form of payment for compensation, grants or rights
earned or due under any other compensation plans or arrangements of the Company
or a Subsidiary and the plans or arrangements of the Company or a Subsidiary
assumed in business combinations.

(b)

Adjustments.  In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, Subsidiary securities,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee may,
in its sole discretion and in such manner as it may deem equitable, adjust any
or all of (i) the number and type of Shares (or other securities or property)
with respect to which Awards may be granted, (ii) the number and type of Shares
(or other securities or property) subject to outstanding Awards, and (iii) the
grant or exercise price with respect to any Award and, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award and, if
deemed appropriate, adjust outstanding Awards to provide the rights contemplated
by Section 11(b) hereof; provided, in each case, that the number of Shares
subject to any Award denominated in Shares shall always be a whole number.

SECTION 6

(a)

Stock Options.  Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the Eligible Individuals to whom
Options shall be granted, the number of Shares to be covered by each Option, the
option price thereof, the conditions and limitations applicable to the exercise
of the Option and the other terms thereof.  The Committee shall have the
authority to grant Incentive Stock Options, Nonqualified Stock Options or both.
 In the case of Incentive Stock Options, the terms and conditions of such grants
shall be subject to and comply with such rules as may be required by Section 422
of the Code, as from time to time amended, and any implementing regulations.
 Except in the case of an Option granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines, the exercise price of any Option granted under this Plan shall not be
less than 100% of the fair market value of the underlying Shares on the date of
grant.

(b)

Exercise.  Each Option shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter, provided, however, that in no
event may any Option granted hereunder be exercisable after the expiration of 10
years after the date of such grant.  The Committee may impose such conditions
with respect to the exercise of Options, including without limitation, any
condition relating to the application of Federal or state securities laws, as it
may deem necessary or advisable.  An Option may be exercised, in whole or in
part, by giving written notice to the Company, specifying the number of Shares
to be purchased.  The exercise notice shall be accompanied by the full purchase
price for the Shares.  

(c)

Payment.  The Option price shall be payable in United States dollars and may be
paid by (i) cash; (ii) check; (iii) delivery of shares of Common Stock, which
shares shall be valued for this purpose at the fair market value (valued in
accordance with procedures established by the Committee) on the business day
immediately preceding the date such Option is exercised and, unless otherwise
determined by the Committee, shall have been held by the optionee for at least
six months; (iv) unless the Committee otherwise determines, delivery (including
by facsimile) of a properly executed exercise notice together with irrevocable
instructions to a broker approved by the Company (with a copy to the Company) to
sell a sufficient number of Shares and to deliver promptly to the Company the
amount of sale proceeds to pay the exercise price; or (v) in such other manner
as may be authorized from time to time by the Committee.  In the case of
delivery of an uncertified check upon exercise of an Option, no Shares shall be
issued until the check has been paid in full.  If the Committee permits cashless
exercises through a broker, as described in (iv) above, the par value of such
shares shall be deemed paid in services previously provided to the Company by
the Participant.  Prior to the issuance of Shares upon the exercise of an
Option, a Participant shall have no rights as a shareholder.

SECTION 7

(a)

Stock Appreciation Rights.  Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Eligible Individuals to
whom Stock Appreciation Rights shall be granted, the number of Shares to be
covered by each Award of Stock Appreciation Rights, the grant price thereof, the
conditions and limitations applicable to the exercise of the Stock Appreciation
Right and the other terms thereof.  Stock Appreciation Rights may be granted in
tandem with another Award, in addition to another Award, or freestanding and
unrelated to any other Award.  Stock Appreciation Rights granted in tandem with
or in addition to an Option or other Award may be granted either at the same
time as the Option or other Award or at a later time.  Stock Appreciation Rights
shall not be exercisable after the expiration of 10 years after the date of
grant.  Except in the case of a Stock Appreciation Right granted in assumption
of or substitution for an outstanding award of a company acquired by the Company
or with which the Company combines, the grant price of any Stock Appreciation
Right granted under this Plan shall not be less than 100% of the fair market
value of the Shares covered by such Stock Appreciation Right on the date of
grant or, in the case of a Stock Appreciation Right granted in tandem with a
then outstanding Option or other Award, on the date of grant of such related
Option or Award.

(b)

A Stock Appreciation Right shall entitle the holder thereof to receive upon
exercise, for each Share to which the Stock Appreciation Right relates, an
amount equal to the excess, if any, of the fair market value of a Share on the
date of exercise of the Stock Appreciation Right over the grant price.  Any
Stock Appreciation Right shall be settled in cash, unless the Committee shall
determine at the time of grant of a Stock Appreciation Right that it shall or
may be settled in cash, Shares or a combination of cash and Shares.

SECTION 8

(a)

Limited Rights.  Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the Eligible Individuals to whom
Limited Rights shall be granted, the number of Shares to be covered by each
Award of Limited Rights, the grant price thereof, the conditions and limitations
applicable to the exercise of the Limited Rights and the other terms thereof.
 Limited Rights may be granted in tandem with another Award, in addition to
another Award, or freestanding and unrelated to any Award.  Limited Rights
granted in tandem with or in addition to an Award may be granted either at the
same time as the Award or at a later time.  Limited Rights shall not be
exercisable after the expiration of 10 years after the date of grant and shall
only be exercisable during a period determined at the time of grant by the
Committee beginning not earlier than one day and ending not more than ninety
days after the expiration date of an Offer.  Except in the case of a Limited
Right granted in assumption of or substitution for an outstanding award of a
company acquired by the Company or with which the Company combines, the grant
price of any Limited Right granted under this Plan shall not be less than 100%
of the fair market value of the Shares covered by such Limited Right on the date
of grant or, in the case of a Limited Right granted in tandem with a then
outstanding Option or other Award, on the date of grant of such related Option
or Award.

(b)

A Limited Right shall entitle the holder thereof to receive upon exercise, for
each Share to which the Limited Right relates, an amount equal to the excess, if
any, of the Offer Price on the date of exercise of the Limited Right over the
grant price.  Any Limited Right shall be settled in cash, unless the Committee
shall determine at the time of grant of a Limited Right that it shall or may be
settled in cash, Shares or a combination of cash and Shares.

SECTION 9

(a)

Grant of Restricted Stock.  Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Eligible Individuals to
whom Restricted Stock shall be granted, the number of Shares to be covered by
each Award of Restricted Stock and the terms, conditions, and limitations
applicable thereto.  The Committee shall also have authority to grant restricted
stock units.  Restricted stock units shall be subject to the requirements
applicable to Other Stock-Based Awards under Section 10.  An Award of Restricted
Stock may be subject to the attainment of specified performance goals or
targets, restrictions on transfer, forfeitability provisions and such other
terms and conditions as the Committee may determine, subject to the provisions
of the Plan.  An award of Restricted Stock may be made in lieu of the payment of
cash compensation otherwise due to an Eligible Individual.  To the extent that
Restricted Stock is intended to qualify as “performance-based compensation”
under Section 162(m), it must meet the additional requirements imposed thereby.

(b)

The Restricted Period.  At the time that an Award of Restricted Stock is made,
the Committee shall establish a period of time during which the transfer of the
Shares of Restricted Stock shall be restricted (the “Restricted Period”).  Each
Award of Restricted Stock may have a different Restricted Period.  A Restricted
Period of at least three years is required with incremental vesting of the Award
over the three-year period permitted.  However, if the grant or vesting of the
Shares is subject to the attainment of specified performance goals, a Restricted
Period of at least one year with incremental vesting is permitted.  The
expiration of the Restricted Period shall also occur as provided under Section
12(a) hereof.

(c)

Escrow.  The Participant receiving Restricted Stock shall enter into an Award
Agreement with the Company setting forth the conditions of the grant.
 Certificates representing Shares of Restricted Stock shall be registered in the
name of the Participant and deposited with the Company, together with a stock
power endorsed in blank by the Participant.  Each such certificate shall bear a
legend in substantially the following form:

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Stratus Properties Inc. 2002 Stock Incentive
Plan (the “Plan”) and a notice of grant issued thereunder to the registered
owner by Stratus Properties Inc.  Copies of the Plan and the notice of grant are
on file at the principal office of Stratus Properties Inc.

(d)

Dividends on Restricted Stock.  Any and all cash and stock dividends paid with
respect to the Shares of Restricted Stock shall be subject to any restrictions
on transfer, forfeitability provisions or reinvestment requirements as the
Committee may, in its discretion, prescribe in the Award Agreement.

(e)

Forfeiture.  In the event of the forfeiture of any Shares of Restricted Stock
under the terms provided in the Award Agreement (including any additional Shares
of Restricted Stock that may result from the reinvestment of cash and stock
dividends, if so provided in the Award Agreement), such forfeited shares shall
be surrendered and the certificates canceled.  The Participants shall have the
same rights and privileges, and be subject to the same forfeiture provisions,
with respect to any additional Shares received pursuant to Section 5(b) or
Section 11(b) due to a recapitalization, merger or other change in
capitalization.

(f)

Expiration of Restricted Period.  Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee or at such earlier time as provided in the Award Agreement or an
amendment thereto, the restrictions applicable to the Restricted Stock shall
lapse and a stock certificate for the number of Shares of Restricted Stock with
respect to which the restrictions have lapsed shall be delivered, free of all
such restrictions and legends, except any that may be imposed by law, to the
Participant or the Participant’s estate, as the case may be.

(g)

Rights as a Shareholder.  Subject to the terms and conditions of the Plan and
subject to any restrictions on the receipt of dividends that may be imposed in
the Award Agreement, each Participant receiving Restricted Stock shall have all
the rights of a shareholder with respect to Shares of stock during any period in
which such Shares are subject to forfeiture and restrictions on transfer,
including without limitation, the right to vote such Shares.

(h)

Performance-Based Restricted Stock under Section 162(m).  The Committee shall
determine at the time of grant if a grant of Restricted Stock is intended to
qualify as “performance-based compensation” as that term is used in Section
162(m).  Any such grant shall be conditioned on the achievement of one or more
performance measures.  The performance measures pursuant to which the Restricted
Stock shall vest shall be any or a combination of the following:  earnings per
share, return on assets, an economic value added measure, stockholder return,
earnings, share price, return on equity, return on investment, return on
fully-employed capital, reduction of expenses, containment of expenses within
budget, cash provided by operating activities or increase in cash flow, or
increase in revenues of the Company, a division of the Company or a Subsidiary.
 For any performance period, such performance objectives may be measured on an
absolute basis or relative to a group of peer companies selected by the
Committee, relative to internal goals or relative to levels attained in prior
years.  For grants of Restricted Stock intended to qualify as “performance-based
compensation,” the grants of Restricted Stock and the establishment of
performance measures shall be made during the period required under Section
162(m).

SECTION 10

(a)

Other Stock-Based Awards.  The Committee is hereby authorized to grant to
Eligible Individuals an “Other Stock-Based Award”, which shall consist of an
Award that is not an instrument or Award specified in Sections 6 through 9 of
this Plan, the value of which is based in whole or in part on the value of
Shares, including a restricted stock unit.  Other Stock-Based Awards may be
awards of Shares or may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible or exchangeable into or exercisable for
Shares), as deemed by the Committee consistent with the purposes of the Plan.
 The Committee shall determine the terms and conditions of any such Other
Stock-Based Award and may provide that such awards would be payable in whole or
in part in cash.  To the extent that an Other Stock-Based Award is intended to
qualify as “performance-based compensation” under Section 162(m), it must be
made subject to the attainment of one or more of the performance goals specified
in Section 10(b) hereof and meet the additional requirements imposed by Section
162(m).

(b)

Performance-Based Other Stock-Based Awards under Section 162(m).  The Committee
shall determine at the time of grant if the grant of an Other Stock-Based Award
is intended to qualify as “performance-based compensation” as that term is used
in Section 162(m).  Any such grant shall be conditioned on the achievement of
one or more performance measures.  The performance measures pursuant to which
the Other Stock-Based Award shall vest shall be any or a combination of the
following:  earnings per share, return on assets, an economic value added
measure, shareholder return, earnings, share price, return on equity, return on
investment, return on fully-employed capital, reduction of expenses, containment
of expenses within budget, cash provided by operating activities or increase in
cash flow, or increase in revenues of the Company, a division of the Company or
a Subsidiary.  For any performance period, such performance objectives may be
measured on an absolute basis or relative to a group of peer companies selected
by the Committee, relative to internal goals or relative to levels attained in
prior years.  For grants of Other Stock-Based Awards intended to qualify as
“performance-based compensation,” the grants of Other Stock-Based Awards and the
establishment of performance measures shall be made during the period required
under Section 162(m).

(c)

Dividend Equivalents.  In the sole and complete discretion of the Committee, an
Award, whether made as an Other Stock-Based Award under this Section 10 or as an
Award granted pursuant to Sections 6 through 9 hereof, may provide the holder
thereof with dividends or dividend equivalents, payable in cash, Shares,
Subsidiary securities, other securities or other property on a current or
deferred basis.

SECTION 11

(a)

Amendment or Discontinuance of the Plan.  The Board may amend or discontinue the
Plan at any time; provided, however, that no such amendment may

(i)

without the approval of the stockholders, (i) increase, subject to adjustments
permitted herein, the maximum number of shares of Common Stock that may be
issued through the Plan, (ii) materially increase the benefits accruing to
participants under the Plan, (iii) materially expand the classes of persons
eligible to participate in the Plan, or (iv) amend Section 11(c) to permit a
reduction in the exercise price of options; or

(ii)

materially impair, without the consent of the recipient, an Award previously
granted.

(b)

Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 5(b) hereof) affecting the Company, or the financial statements of the
Company or any Subsidiary, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.

(c)

Cancellation.  Any provision of this Plan or any Award Agreement to the contrary
notwithstanding, the Committee may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to such canceled Award.
 Notwithstanding the foregoing, except for adjustments permitted under Sections
5(b) and 11(b) no action by the Committee shall cause a reduction in the
exercise price of options granted under the Plan without the approval of the
stockholders of the Company.  The determinations of value under this
subparagraph shall be made by the Committee in its sole discretion.

SECTION 12

(a)

Award Agreements.  Each Award hereunder shall be evidenced by an agreement or
notice delivered to the Participant (by paper copy or electronically) that shall
specify the terms and conditions thereof and any rules applicable thereto,
including but not limited to the effect on such Award of the death, retirement
or other termination of employment or cessation of consulting or advisory
services of the Participant and the effect thereon, if any, of a change in
control of the Company.

(b)

Withholding.  (i)  A Participant shall be required to pay to the Company, and
the Company shall have the right to deduct from all amounts paid to a
Participant (whether under the Plan or otherwise), any taxes required by law to
be paid or withheld in respect of Awards hereunder to such Participant.  The
Committee may provide for additional cash payments to holders of Awards to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award.

 

(ii) At any time that a Participant is required to pay to the Company an amount
required to be withheld under the applicable tax laws in connection with the
issuance of Shares under the Plan, the Participant may, if permitted by the
Committee, satisfy this obligation in whole or in part by electing (the
“Election”) to have the Company withhold from the issuance Shares having a value
equal to the minimum amount required to be withheld.  The value of the Shares
withheld shall be based on the fair market value of the Shares on the date as of
which the amount of tax to be withheld shall be determined in accordance with
applicable tax laws (the “Tax Date”).

(iii) If permitted by the Committee, a Participant may also satisfy up to his or
her total tax liability related to an Award by delivering Shares owned by the
Participant, which Shares may be subject to holding period requirements
determined by the Committee.  The value of the Shares delivered shall be based
on the fair market value of the Shares on the Tax Date.




(iv)  Each Election to have Shares withheld must be made prior to the Tax Date.
 If a Participant wishes to deliver Shares in payment of taxes, the Participant
must so notify the Company prior to the Tax Date.  

(c)

Transferability.  No Awards granted hereunder may be transferred, pledged,
assigned or otherwise encumbered by a Participant except: (i) by will; (ii) by
the laws of descent and distribution; (iii) pursuant to a domestic relations
order, as defined in the Code, if permitted by the Committee and so provided in
the Award Agreement or an amendment thereto; or (iv) if permitted by the
Committee and so provided in the Award Agreement or an amendment thereto,
Options and Limited Rights granted in tandem therewith may be transferred or
assigned (w) to Immediate Family Members, (x) to a partnership in which
Immediate Family Members, or entities in which Immediate Family Members are the
owners, members or beneficiaries, as appropriate, are the partners, (y) to a
limited liability company in which Immediate Family Members, or entities in
which Immediate Family Members are the owners, members or beneficiaries, as
appropriate, are the members, or (z) to a trust for the benefit of Immediate
Family Members; provided, however, that no more than a de minimus beneficial
interest in a partnership, limited liability company or trust described in (x),
(y) or (z) above may be owned by a person who is not an Immediate Family Member
or by an entity that is not beneficially owned solely by Immediate Family
Members.  “Immediate Family Members” shall be defined as the spouse and natural
or adopted children or grandchildren of the Participant and their spouses.  To
the extent that an Incentive Stock Option is permitted to be transferred during
the lifetime of the Participant, it shall be treated thereafter as a
Nonqualified Stock Option.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Awards, or levy of attachment or similar
process upon Awards not specifically permitted herein, shall be null and void
and without effect.  The designation of a Designated Beneficiary shall not be a
violation of this Section 12(c).

(d)

Share Certificates.  All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the SEC, any stock exchange upon which such Shares or other securities are then
listed, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

(e)

No Limit on Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, stock appreciation rights and other types of Awards provided for
hereunder (subject to stockholder approval of any such arrangement if approval
is required), and such arrangements may be either generally applicable or
applicable only in specific cases.

(f)

No Right to Employment.  The grant of an Award shall not be construed as giving
a Participant the right to be retained in the employ of or as a consultant or
adviser to the Company or any Subsidiary or in the employ of or as a consultant
or adviser to any other entity providing services to the Company.  The Company
or any Subsidiary or any such entity may at any time dismiss a Participant from
employment, or terminate any arrangement pursuant to which the Participant
provides services to the Company or a Subsidiary, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
Award Agreement.  No Eligible Individual or other person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Eligible Individuals, Participants or holders or beneficiaries of Awards.

(g)

Governing Law.  The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Delaware.

(h)

Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(i)

No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person.  To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.

(j)

No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(k)

Deferral Permitted.  Payment of cash or distribution of any Shares to which a
Participant is entitled under any Award shall be made as provided in the Award
Agreement.  Payment may be deferred at the option of the Participant if provided
in the Award Agreement.

(l)

Headings.  Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference.  Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.

SECTION 13




Term of the Plan.  Subject to Section 11(a), no Awards may be granted under the
Plan later than May 16, 2012, which is ten years after the date the Plan was
approved by the Company’s stockholders; provided, however, that Awards granted
prior to such date shall remain in effect until all such Awards have either been
satisfied, expired or canceled under the terms of the Plan, and any restrictions
imposed on Shares in connection with their issuance under the Plan have lapsed.








